Case 2:19-cv-00876-SPC-NPM Document 41 Filed 08/04/20 Page 1 of 2 PageID 148




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

ARLENE LASTELLA, an individual

                  Plaintiff,

v.                                                          Case No.: 2:19-cv-876-FtM-38NPM

OMEGA TITLE NAPLES, LLC and
OMEGA NATIONAL TITLE
AGENCY, LLC,

                Defendants.
                                                 /

                                                ORDER1

        Before the Court is Plaintiff’s Notice of Settlement (Doc. 37) and the parties’ Joint

Stipulation for Dismissal (Doc. 40). Plaintiff sued Defendants for unpaid minimum wages

and retaliation under the Fair Labor Standards Act (“FLSA”), along with a common law

wage claim. (Doc. 16). The parties settled the FLSA claims in full without compromise

and with attorney’s fees negotiated separately. So the Court need not review and approve

the settlement for fairness. See Lynn’s Food Stores, Inc. v. U.S. Dep’t of Labor, 679 F.2d

1350, 1352 (11th Cir. 1982); Bonetti v. Embarq Mgmt. Co., 715 F. Supp. 2d 1222, 1226

n.6 (M.D. Fla. 2009). All other claims were settled too, with each side bearing their own

costs and fees for the non-FLSA claims. Each party signed the Joint Stipulation, so the

Court will dismiss this case with prejudice.               Fed. R. Civ. P. 41(a)(1)(A)(ii); Anago

Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272, 1278 (11th Cir. 2012).




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:19-cv-00876-SPC-NPM Document 41 Filed 08/04/20 Page 2 of 2 PageID 149




      Accordingly, it is now

      ORDERED:

      (1) This case is DISMISSED with prejudice.

      (2) The Clerk is DIRECTED to enter judgment, terminate all pending deadlines or

          motions, and close the file.

      DONE and ORDERED in Fort Myers, Florida this 4th day of August, 2020.




Copies: All Parties of Record




                                         2
